Allowable Subject Matter
1.	Claims 1-20 are allowable over the prior art of record. 
The following is an examiner's statement of reasons for allowance: The prior art of record fails to teach or render obvious an integrated circuit and a method of fabricating an integrated circuit with all exclusive limitations as recited in claims 1, 10 and 18,
the integrated circuit of claim 1 comprising a first set of transistors on a front-side of a substrate, a first power rail and a second power rail extending in a first direction on a back-side of the substrate, 
which may be characterized in that a signal line is on the back-side of the substrate, and extends in the first direction, and is between the first power rail and the second power rail;
the integrated circuit of claim 10 comprising a first gate and a second gate extending in a second direction on a first level of a front-side of a substrate, a first power rail and a second power rail extending in a first direction on a back-side of the substrate,
which may be characterized in that a first conductive structure is on the back-side of the substrate, extends in the first direction, and is between the first power rail and the second power rail, and in that the first conductive structure electrically couples the first gate to the second gate;
the method of claim 18 comprising fabricating a set of transistors in a front-side of a substrate, fabricating a first set of vias and a second set of vias in a back-side of the substrate opposite from the front-side,
which may be characterized in depositing a first set of conductive structures on the back-side of the substrate thereby forming a set of power rails electrically connected to a first set of contacts of the set of transistors by the first set of vias, and in depositing a second set of conductive structures on the back-side of the substrate thereby forming a set of signal lines on the back-side of the substrate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(A) Shao et al. U.S. Patent 10,950,545 B2 discloses a semiconductor structure including a three-dimensional stacked transistor structure having first and second field-effect transistors (FETs) of a first type at a first vertical level and third and fourth field-effect transistors of a second type at a second vertical level disposed over the first vertical level, a first gate structure shared between the first and second FETs at the first vertical level, a second gate structure shared between the third and fourth FETs at the second vertical level, and a gate contact shared by the first and second gate structures, the first and second gate structures being vertically aligned with another in a layout of the three-dimensional stacked transistor structure between source/drain regions of the first, second, third and fourth field-effect transistors.


3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






08-20-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818